COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 JAIME PORRAS, JR.,                             '
                                                                No. 08-13-00149-CR
                             Appellant,         '
                                                                   Appeal from the
 v.                                             '
                                                                 112th District Court
 THE STATE OF TEXAS,                            '
                                                               of Pecos County, Texas
                                                '
                            State.
                                                 '                   (TC# 3208)




                                           ORDER

        The reporter’s record in the above styled and numbered cause was due July 25, 2013.
As of this date the reporter’s record has not been filed.

         It is therefore ORDERED that the trial judge conduct a hearing to determine whether
appellant has been deprived of a reporter’s record for any reason, including ineffective assistance
of counsel, and to make appropriate findings and recommendations, which may include
appointment of new counsel. The record of such hearing, including any orders and findings of
the trial judge, shall be certified and forwarded to this office on or before September 13, 2013.

       IT IS SO ORDERED this 14th day of August, 2013.



                                                     PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.